Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  October 29, 2015                                                                                     Robert P. Young, Jr.,
                                                                                                                 Chief Justice

                                                                                                       Stephen J. Markman
                                                                                                            Brian K. Zahra
  150645                                                                                            Bridget M. McCormack
                                                                                                          David F. Viviano
                                                                                                      Richard H. Bernstein
                                                                                                            Joan L. Larsen,
  PEOPLE OF THE STATE OF MICHIGAN,                                                                                    Justices
            Plaintiff-Appellee,
  v                                                                 SC: 150645
                                                                    COA: 323616
                                                                    St Joseph CC: 09-015638-FC
  ANTHONY JOHN SPRINGER,
           Defendant-Appellant.

  _________________________________________/

         On the Court’s own motion, we VACATE our order of July 28, 2015. On order of
  the Court, the application for leave to appeal the October 27, 2014 order of the Court of
  Appeals is again considered and, pursuant to MCR 7.305(H)(1), in lieu of granting leave
  to appeal, we VACATE in part the St. Joseph Circuit Court order of July 24, 2014
  denying the defendant’s motion for relief from judgment. The issue of entrapment by
  estoppel was not addressed in the circuit court or by the Court of Appeals in the
  defendant’s appeal of right. Therefore, MCR 6.508(D)(2) does not apply. We
  REMAND this case to the trial court to hold a hearing on the defendant’s ineffective
  assistance of counsel arguments pertaining to the issue of entrapment by estoppel. We
  further ORDER the St. Joseph Circuit Court, in accord with Administrative Order
  2003-03, to determine whether the defendant is indigent and, if so, to appoint counsel to
  represent the defendant at the hearing. In all other respects, leave to appeal is DENIED,
  because the defendant has failed to meet the burden of establishing entitlement to relief
  under MCR 6.508(D).




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           October 29, 2015
           d1028
                                                                               Clerk